The opinion of Judge Resnick, as expressed from a literal reading of R.C. 2947.061, is correct. Clearly, said section is given only prospective application as of July 1, 1983.
The concurring opinion of the Presiding Judge, John Connors, is commendable, not only for its enlargement of the facts, but also in its recognition of responsibility to office exhibited by the Ottawa County Prosecutor, as well as the exhibited courage of the trial judge, who apparently, as discerned at oral argument heard by this court, nn the face of strong community opposition, proceeded to exercise judgment resulting in an order of release of the defendant after a decade of incarceration. "Courage," is indeed the appropriate descriptive term. Judge Connors recognized it when he saw it.
But, I dissent from the majority decision reversing the trial court on two grounds: (1) it is the belief of this writer that R.C. 2947.061 suffers constitutional infirmity in that it violates both the Due Process Clause, but, principally, the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution; and (2) it has been represented by both counsel that, prior to oral argument and submission of the matter to this court, the defendant had been released from incarceration by authority of the Parole Board. The questions, herein presented, may, thus, be characterized as academic or moot.
While, obviously, in view of the trial court's decision to grant probation, defendant did not in this appeal raise a constitutional question, such question may appropriately be raised on an appeal to the Supreme Court by virtue of the majority's decision today; but, I do not feel that, under the circumstances, the case is appropriate for prosecution as aFourteenth Amendment question considering its academic or moot nature. More likely than not, the case will end here, subject to the remand order.
Accordingly, it is my judgment that substantial justice has been promulgated by the Parole Board and that all interests are best served and achieved by this court's dismissal of this action, sua sponte. The question of relief has been determined in another forum and this court's authority to order re-incarceration is effectively foreclosed. *Page 41